DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to IA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0014027 A1 (Kaneko)
	Kaneko discloses, referring primarily to figure 1B, a printed circuit board comprising: an insulating layer (12); and a circuit pattern (11) disposed on the insulating layer, wherein the circuit pattern includes an upper surface, a lower surface, a first side surface, and a second side surface, and a surface roughness Ra of at least three .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of US 7,535,095 B1 (En).
	Kaneko discloses the claimed invention as described above with respect to claim 1 except Kaneko does not specifically state that the circuit pattern comprises: a plating seed layer disposed on the insulating layer, and a pattern layer disposed on the plating seed layer [claim 10]. However, it is well known in the art, as evidenced by En (figures 1 and 2), to comprise a circuit pattern of a plating seed layer (6) disposed on the insulating layer (1), and a pattern layer (7, 9) disposed on the plating seed layer. Therefore, it would have been obvious, to one having ordinary skill in the art, to use the claimed circuit pattern as the circuit pattern in the invention of Kaneko as is known in the art and evidenced by En. The motivation for doing so would have been to use a known method to provide a layer of sufficient thickness.
	Additionally, the modified invention of Kaneko teaches wherein the upper surface of the circuit pattern is an upper surface of the pattern layer, wherein the lower surface of the circuit pattern is a lower surface of the plating seed layer, wherein the first side surface of the circuit pattern includes a first side surface of the plating seed layer and a first side surface of the pattern layer, and wherein the second side surface of the circuit pattern includes a second side surface of the plating seed layer and a second side surface of the pattern layer (En figure 2 c) [claim 11].
Allowable Subject Matter
Claims 2, 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 states the limitation “wherein the-surface roughness Ra of at least three surfaces of the upper surface, the lower surface, the first side surface, and the second side surface of the circuit pattern 0.17 µm or less.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 3 states the limitation “wherein the-surface roughness Ra of at least three surfaces of the upper surface, the lower surface, the first side surface, and the second side surface of the circuit pattern is 0.1 µm to 0.13µm.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 9 states the limitation “wherein the impedance of the circuit pattern is 35.3 Ω or less.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847